PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/134,227
Filing Date: 20 Apr 2016
Appellant(s): Phan et al.



__________________
Paul E. Franz Reg#45910
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 112(b) rejections of claims 10, 20, 23 and 31 presented in the Final Action Dated June 29, 2021 were withdrawn in the Advisory Action dated February 24, 2022 in response to the amendment filed February 14, 2022 canceling said claims.

(2) Response to Argument

Please note that all citations made by the Office are directed to the original page numbers listed on the physical document pages (listed in the bottom center of the text on each page), not the PDF pages numbers.

With regard to claim 1, appellant argues that Wu does not teach a second amount of received data.  Specifically, appellant argues that the ‘size’ in Wu is in the 
In response to the preceding argument, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification provides no definitions or examples regarding the intended scope of the term “amount”.  Appellant’s arguments provide no suggestion of the intended scope of the term.  Paragraph [0034] of the specification recites “the score for the plugin signal is dependent on the amount of content of the rendered resource document that requires a plugin to display… the system can consider only the amount of content that requires one of these particular plugins to display”. This language suggests that the ‘amount’ of the content is tied to the display requirements of the content.  One of ordinary skill in the art would reasonably consider the size of an image as reflecting the amount of the image that is required to be displayed, and would interpret the claim language as covering considerations of the screen size of an image.  This interpretation is further supported by the fact that the disclosed invention is directed to addressing problems encountered with devices having a small display size (Original Specification, Paragraph [0022]).  The size of an ad is critical to determining if the ad will be problematic to display on a given device.  Paragraphs [0038], [0069] and [0070] of the specification further supports this interpretation, as they are directed to detailing the calculation of mobile-friendliness based on “text size”, (i.e. how much of the screen real estate the text will require).  Appellant has provided no reason as to why this interpretation is invalid 
Furthermore, appellant’s arguments do not address the proposed combination on record.  Serdy teaches a device that makes at least two distinct measurements, the first being the measurement of the total memory size of the web page, and the second being the pixel size of images.  The system compares each measurement to its own threshold, to determine if they exceed that threshold, to determine if the webpage being measured is mobile friendly.  Within the proposed combination the image taught by Serdy are advertisements received by third party providers as taught by Wu.  Serdy teaches calculating the image size (Serdy, ¶77 “e.g. pixels”).  One of ordinary skill in the art would recognize that the ads taught by Wu may have their size calculated using the techniques taught by Serdy.  One of ordinary skill in the art would also recognize that the size of the ads described by Wu may be used to facilitate this calculation.  One of ordinary skill in the art would recognize the evaluation of the image size, (e.g. pixels of an image) as being an evaluation of the amount of the data received for that image.
Based on the above reasoning the applied rejection is proper.

With regard to claim 1 appellant argues that Serdy does not teach receiving a first amount of data from a host site and a second amount of data from resources other than the host site.  Specifically, appellant argues that Serdy is not receiving resources from sites other than the host site. (Page 5 of remarks)
In response to appellant’s arguments, it is acknowledged that Serdy does not teach receiving resources from sites other than the host site.  Serdy is not relied upon to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination Wu teaches where advertisements are received from third party sites.  Appellant makes no argument against Wu teaching this limitation.
Based on the above reasoning the applied rejection is proper.

With regard to claim 1 appellant argues that within the proposed combination there is no teaching of determining separate amounts of data received from different sources. (Remarks Page 5).
In response to the preceding argument Serdy teaches performing two determinations of amounts.  Serdy teaches determining a web page size, and determining image sizes (Serdy, ¶77).  These are distinct and separate size evaluations that are calculated and compared to distinct and separate threshold settings to determine if the elements being evaluated (i.e. the web page and the images) are mobile friendly or not.  The two size evaluations are then used in combination to determine a combined mobile friendliness score for the document (Serdy, ¶79).  Wu teaches where ads, (specifically image ads: Wu Column 9 lines 4-6) may be third party advertisements (Wu, Page 7 lines 7-9).  Within the proposed combination, the image taught and evaluated by Serdy is envisioned as being a third party advertisement, as is taught by Wu.  One of ordinary skill in the art would recognize this as being a 
Based on the above reasoning the applied rejection is proper.

With regard to claim 1, appellant argues that Wu’s teaching of the size and shape of the ad does not teach an amount of data received from resources other than the host site. (Page 5 of Remarks).
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant’s arguments do not apply the rejection put forth.  The recitation of Wu considering the size of an ad was not relied upon to teach the ad being received from a resource other than the host site.  Wu, Page 7 lines 7-9 recites “Examples below will illustrate how the developer can configure the application 206 so that content 212, for example, as an advertisement from a third party, can be presented on the page(s) 208 when the application 206 is being executed”.  Please note that within the proposed combination the document is explicitly rendered within a headless browser (as taught by Sullivan and detailed in Page 7 of the Final rejection).  This means that when the web page is received, it will be ‘presented’ within the headless browser (Sullivan, ¶61) to enable the system to fully execute the applications on the page (Wu, Page 7, lines 7-9) thereby obtaining the third party advertisement for evaluation (Wu, Id).  The evaluation system (Serdy, ¶74-¶78) will be able to fully evaluate the content of the page, including 
Based on the above reasoning the applied rejection is proper.

With regard to claim 7 appellant argues that there is no description in the prior art of counting the tap targets.  Appellant asserts that the claim defines what counting entails via the language “a count of tap targets in the rendered resource document that are within a threshold distance of another tap target in the rendered resource document”. (Page 6-7 of remarks)
To facilitate understanding, one of ordinary skill in the art would reasonably recognize a ‘tap target’ as reading on a button displayed on the rendered resource (i.e. a displayed webpage), and the ‘threshold distance’ as being a minimum distance between the buttons.  One of ordinary skill in the art may reasonably interpret the claim language to cover evaluating a webpage to determine if there are buttons on the page that are located too close together to enable a user to be able to effectively use the buttons (i.e. buttons are too close on a touch screen that the user can’t touch a specific button).  This calculation is used to determine how friendly the webpage may be for a mobile device.
In response to the preceding argument it is noted that the claim language does not provide any definition or insight regarding what the term “count” entails.  Instead the claim language details what is being counted.  Should the description of what is being counted be interpreted as the definition of the count itself: 

As stated above, contrary to applicant’s assertion, the claim language itself does not define what a ‘count’ entails, but instead details what is being counted (i.e. tap targets in the rendered resource document that are within a threshold distance of another tap target in the rendered resource document).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
the system determines a count of tap targets that are within a threshold distance of another tap target in the rendered document. When the score for the tap target signal is dependent on how many tap targets are too small, the system determines a count of tap targets that are less than a threshold size in the rendered document. The system then computes the score for the tap target signal from the count or counts, with documents having larger counts being assigned larger signal scores. For example, the score for the tap target signal may be proportional to the sum of the counts. (Paragraph [0037] of the original specification, emphasis added).

The specification does not provide any definition or example of what a count entails.  Per Paragraph [0037] a count is used to determine a score for the tap target signal depending on how many tap targets are too small.  Thus, one of ordinary skill in the art may reasonably interpret the term count as an evaluation of there being tap targets that are too small.  One of ordinary skill in the art would recognize the broadest reasonable interpretation of the term ‘count’ to include any determination that identifies whether or not characteristics exist that meet the counted conditions.  In this case, one of ordinary skill in the art may reasonably interpret the claim language to cover evaluating to determine if any of the touch targets meet the required conditions.  Should there be a touch target that meets the conditions, the system would determine a score from this count of touch targets.
Appellant’s arguments have made no attempt to clarify the meaning of the term ‘count’, but instead merely assert that the prior art does not satisfy the claim requirements.  Appellant provides no reasoning to support this assertion.  Appellant makes no attempt to detail any distinction between the claimed ‘count’ and the proposed rejection beyond stating without any rational that “no counting is disclosed”.  
Based on the above rational the applied rejection is proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMANDA L WILLIS/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
Conferees:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156 
                                                                                                                                                                                                       /ZHENGXI LIU/Primary Examiner                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.